                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:17-CV-00172-BR
                                 No. 5:19-CV-00503-BR
                                 No. 5:19-CV-00518-BR


WILLIAM D. PARKER, JR., and,                        )
DIANA L. PARKER,                                    )
                                                    )
               Appellants,                          )
                                                    )
               v.                                   )       ORDER
                                                    )
CONAN R. MCCLAIN,                                   )
                                                    )
             Appellee.                              )


       This matter is before the court on the parties’ motion to consolidate the above-referenced

cases. For good cause shown, the motion is ALLOWED. These cases are hereby consolidated.

The Clerk is DIRECTED to administratively close case nos. 5:17-CV-00172-BR and 5:19-CV-

00503-BR. All future filings shall be in case no. 5:19-CV-00518-BR ONLY. Debtors William

D. Parker, Jr. and Diana L. Parker shall be the Appellants and Cross-Appellees and Conan R.

McClain shall be the Appellee and Cross-Appellant for the purpose of this consolidated appeal.

All appellate deadlines shall be scheduled accordingly.

       This 24 January 2020.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
